              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       SOUTHERN DIVISION

JASON WARD                                                        PLAINTIFF

v.                                           CAUSE NO. 1:17CV331-LG-RHW

AETNA LIFE INSURANCE
COMPANY                                                         DEFENDANT
                              FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

this Court finds that Aetna Life Insurance Company is entitled to summary

judgment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Jason Ward’s

claims against Aetna Life Insurance Company are hereby DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 20th day of December, 2018.




                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
